-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 1-6, 10-16 and 19-20, filed on 01/21/2021 have been entered.
Claims 1-20, Species A, elected.
Accordingly, Claims 1-20 have been examined.

Claim Objection
5.	Claims 1, recites “receiving, by a server, the blockchain requesting an off-chain execution of a digital contact.” Claims 1, 11 and 19, recite “wherein the off-chain execution of the digital contact reduces the byte size of the blockchain.” It is the understanding of the Examiner that this is a typographical error, if the applicant intended to write “digital contract”, therefore, appropriate correction is required.

Election/Restrictions
6.	Applicant’s provisional election Species A in the reply filed on 01/21/2021 is acknowledged. Examiner respectfully agrees with the Applicant’s argument for the  Claims 1-20 are been examined.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9.	In the instant case, claims 1-10 are directed to a method, claims 11-18 directed to a system and claims 19-20 directed to a memory device. Therefore, these claims fall within the four statutory categories of invention.
	The claim(s) are directed to a financial service request, which is an abstract idea. Specifically, the claims recite the steps of “receiving... requesting an... execution of a... contract...”, “determining... a contractual parameter and a contract identifier specified by...”, “identifying... a network address...”, “sending... a service request... requesting...”, “...generating... a data record... that documents the service request requesting...”, “...execution of the... contract reduces...”, which is a fundamental economics practice and therefore fall within “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because 
10.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a server, a blockchain, a hardware processor, and a memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
11.	With respect to “an electronic database” and “off-chain execution of the digital contract” they do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
12.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 
13.	Dependent claims 2-10, 12-18 and 20 further describe the abstract idea of performs the steps or functions of a financial service request. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

14.	Claim 19 is directed to computer readable medium (A memory device storing instructions that when executed cause a hardware processor to perform operations that reduce a byte size of a blockchain, the operations comprising :). The broadest reasonable interpretation of a claim drawn to a device typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of readable medium. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. (In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18)). 
15.	Dependent claim 20 is also rejected as it inherits the signal per se rejection of claim 19.

Claim Rejections - 35 USC § 112
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
18.	Claims 1 and 19 recites “receiving, by a server, the blockchain requesting an 

	The Specification does not provide how the blockchain (i.e. data) can perform “requesting” function/step in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
	Claims 1 and 19 recites “...the service request requesting...”
	Claim 11, “sending a service request to the network address that requests...”
The Specification does not provide how the service request (i.e. data) can
perform “requests”, “requesting” function/step in sufficient detail so that one of 
ordinary skill in the art would understand how the inventor intended them to be 
performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.	
Claims 8 and 18, recites “...publicly publishing the cryptographic proof via a public blockchain” There is a missing algorithm or flowchart on how the publicly publishing is performed in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
19.	Dependent Claims 2-10, 12-17 and 20 are also rejected since they depend on claims 1, 11 and 19, respectively.

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
22.	Claim 1 recites “receiving, by a server, the blockchain requesting an off-chain execution of a digital contact” The claim is indefinite because the manner the blockchain (a data) can request an off-chain execution of a digital contact is unclear.
The scope is unclear (“An essential purpose of patent examination is to fashion
claims that are precise, clear, correct, and unambiguous. Only in this way can
uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir.
1989))).
	Claims 11 and 19, recite “receiving, a blockchain specifying an off-chain execution of a digital contract” The claim is indefinite because the manner the blockchain (a data) can specify an off-chain execution of a digital contact is unclear.
The scope is unclear (“An essential purpose of patent examination is to fashion
claims that are precise, clear, correct, and unambiguous. Only in this way can
uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir.

Claim 18 recites “The system of claim 18, wherein the operations further comprise publicly publishing the cryptographic proof via a public blockchain.” This is improper, because the claim cannot depend on itself. It is unclear if the claim is an independent claim or a dependent claim. The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
23.	Dependent Claims 2-10, 12-17 and 20 are also rejected since they depend on claims 1, 11 and 19, respectively.

Conclusion
24.	The prior art made of record and not relied upon:
1)	(US 2019/0303887 A1) – Wright et al., Universal tokenization system for blockchain-based cryptocurrencies.
2)	(US 2018/0108024 A1) – Greco et al, Open Registry for Provenance and Tracking of Goods in the Supply Chain.
3)	(US 2020/0302433 A1) - Scott Green, Distributed Ledger Settlement Transactions
25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is 
(571) 272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3699 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685